PER CURIAM.
Alan Price appeals his convictions and sentence for first degree murder and multiple counts of robbery, kidnapping, and grand theft. We affirm.
Defendant raises three points. Defendant claims that the trial court erred in giving the short form of the excusable homicide jury instruction. We affirm on the authority of State v. Smith, 573 So.2d 306 (Fla.1990).
As to the second point raised by defendant, the record refutes defendant’s contention that the sentence imposed by the trial court was vindictive.
The third point raised by defendant does not have merit.
Affirmed.